DETAILED ACTION
This is the response to applicant’s amendment action regarding application number 15/950,257, filed April 11, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendment filed June 11, 2021 has been entered. Examiner acknowledges receipt of Amendments to Application 15/950,257, which include: Amendments to the Specification p.2, Amendments to the Claims pp.4-6, and Remarks pp.7-11 (containing applicant’s amendments). 
Regarding applicant’s Amendments to the Specification on p.2 and corresponding Remarks on p.7, examiner has acknowledged applicant’s amendments to the Specification found in paragraphs [0016]-[0018], [0020], and [0021]. In particular, examiner notes that the specification informality found in paragraph [0016] line 2 is now resolved, but the specification informality found in paragraph [0020] line 6 (a typographical error, “calculates” should be corrected as “calculations”) has not been resolved. Furthermore, examiner has noted that instead of resolving to use consistent terminology of specific figure elements identified by the examiner, the applicant has amended the specification to the extent such that the amended text in paragraphs [0016]-[0018], [0020], and [0021] have changed the scope of the specification and now constitute new matter (which must be canceled from the specification), and therefore raise new objections to the specification. These new objections will be provided in the indicated sections below.
Regarding applicant’s Amendments to the Claims on pp.4-6 and corresponding Remarks on p.7, examiner has acknowledged Claims 1, 4-6 and 9-10 have been amended. the scope of the claims has changed and new matter has been introduced, which necessitates further examination and re-evaluation of the amended and related original claims, with the additional rejections and updated claim mappings according to the applicant’s amended claims being provided in the relevant sections indicated below.
Regarding applicant’s Remarks on p.8, examiner acknowledges applicant’s Amendments to the Claims to address the 35 U.S.C. 112(b) rejection for Claims 1-10. However, examiner has noted that instead of resolving the identified lack of antecedent issue found in Claim 1 per examiner’s recommendation, the applicant has amended Claim 1 to the extent such that the amendments raise additional indefinite issues and hence new 112(b) indefinite rejections, with the new rejections identified in the indicated sections below.
Regarding applicant’s Remarks on p.8, examiner acknowledges applicant’s Amendments to the Claims to address the 35 U.S.C. 112(a) rejection for Claims 9-10. Regarding Claim 10, examiner has noted that the claim limitation has been amended to recite “one [[each]] second artificial neuron at an outer surface of the hidden layer has five signal connections”, where “one second artificial neuron” is interpreted as being functionally equivalent to “a second artificial neuron”. Hence, the 112(a) rejection for Claim 10 has been withdrawn. However, examiner has noted that the applicant has amended Claim 9 such that the identified original equation that failed to comply with the written description is replaced with a different equation that was not specified in the original specification. This new replacement equation constitutes new matter, and hence introduces a new 112(a) rejection, with the new rejection identified in the indicated sections below.

Response to Arguments
Examiner acknowledges receipt of Arguments to Application 15/950,257, which include: Remarks pp.8-11 (containing applicant’s arguments). 
Applicant's arguments regarding examiner’s 35 U.S.C §102(a)(1) and 35 U.S.C §103 rejections have been fully considered but they are not persuasive. Examiner has also noted that the applicant has amended the claims to the extent such that the scope of the claims has changed and new matter has been introduced, which necessitates further examination and re-evaluation of the amended and related original claims, with the additional rejections and updated claim mappings according to the applicant’s amended claims being provided in the relevant sections indicated below. 
Regarding applicant’s Remarks on p.9:
“The Office admits that Chua fails to discloses the above-emphasized features of amended claim 1, but further cites Breed to cure the deficiencies of Chua.” 
Examiner has considered this argument, and has found the argument to be not persuasive. According to the Non-Final Office Action mailed March 12, 2021, Breed was brought in to teach claim limitations presented in original dependent Claims 2 and 3, which were directed to connections between an input layer and an adjacent hidden layer plane, and the connections between an adjacent hidden layer plane and an output layer. Examiner has also noted that the applicant has now canceled claims 2 and 3 as part of these recent amendments. Examiner has also noted that the applicant has amended the remaining claims to the extent such that the new matter being introduced necessitates further examination and re-evaluation of the amended and related original claims, with the additional rejections and updated claim mappings according to the applicant’s amended claims being provided in the relevant sections indicated below. 
Regarding applicant’s Remarks on p.10:
That is, in Breed, each input node is connected to each node of the hidden layer. The single output node is connected to each node of the hidden layer. However, FIG 6 of Breed shows that there is only one hidden layer. That is, each input node and the output node are all connected to the nodes of the single hidden layer. Although Breed discloses that more than one hidden layer can also be used, Breed asserts that more than two such layers rarely appear. Thus, one having ordinary skill in the art would not have a motivation to incorporate the teachings of Breed into Chua, which has more than two hidden layers.
Moreover, Breed fails to disclose how the input nodes and the output node connected to the more than one hidden layer. That is, when more than one hidden layer is used, Breed fails to disclose that each input node is connected to each node of one hidden layer adjacent to the input layer, and also fails to disclose that the output node is connected to each node of one hidden layer adjacent to the output layer.”
Examiner has considered this argument, and has found the argument to be not persuasive. As indicated in the above response, Breed was brought in to teach the limitations found in original Claims 2 and 3 (now canceled), which were directed to connections between an input layer and an adjacent hidden layer plane, and the connections between an adjacent hidden layer plane and an output layer. Breed was not brought in to teach multiple hidden layers, as this was not a limitation recited in either original Claim 2 or 3. Examiner notes that under broadest reasonable interpretation, the hidden layer limitation from applicant’s Claim 1 “wherein, the hidden layer has a three-dimensional structure and is divided into a plurality of planes” is taken to mean one hidden layer comprising of more than one plane. Furthermore, while Breed paragraph [0146] states: “…although only rarely will more than two such [hidden] layers appear.”, this phrase merely indicates that although it is “rare” to have more than two hidden layers, Breed does not state that it is impossible to have multiple hidden layers in a neural network. Under its broadest reasonable interpretation, “a plurality of planes” covers the case involving two or more planes, and including two or more hidden layers. In fact, the first part In some network designs, more than one hidden layer is used, although only rarely will more than two such layers appear. There are of course many other variations of the neural network architecture illustrated above which appear in the reference literature.”, which, taken as a whole, indicates that Breed’s statement about having more than two hidden layers being a “rarity” is not meant to be a representative statement of all neural network architecture and as such, the presence of multiple hidden layers in a neural network architecture may not be so rare after all (as it would be a likely variation found in the reference literature). 
In addition, Breed paragraph [0146] states: “For the purposes herein, therefore, "neural network" will be defined as a system wherein the data to be processed is separated into discrete values which are then operated on and combined in at least a two stage process and where the operation performed on the data at each stage is in general different for each discrete value and where the operation performed is at least determined through a training process.”, which indicates that Breed’s neural network design only requires “a hidden layer” that has the ability to operate on the separated discrete values generated by the input layer, and perform a combination of the values at the output layer, where the hidden layer operations are determined through a training process (corresponding to a back-propagation process) and involves at least a two stage process, and processes the data differently for each discrete value. None of the above requirements taught in Breed restricts the neural network to contain only a single hidden layer. Therefore, based on the provided requirements, Breed’s neural network will support a hidden layer comprising a single plane as well as a hidden layer comprising a plurality of planes, in addition to a neural network with two or more hidden layers, hence providing adequate motivation to a person having ordinary skill in the art to incorporate and combine the teachings of Chua and Breed to satisfy the same limitations described in the claimed invention.

Specification
The amendment filed June 11, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows:
Paragraph [0016]: “The hidden layer 20 is divided into ” The removal of the phrase “a plurality of” constitutes new matter, as this changes the meaning of the text that was present in the original specification. Applicant is recommended to preserve “a plurality of planes 201” in the specification and to make changes accordingly to reference one plane, two adjacent planes, each plane, etc.,  with respect to the same term “a plurality of planes 201”. 
Paragraph [0017]: “Each first artificial neuron 11 is connected to each second artificial neuron 21 of one of the planes [[plane]] 201 adjacent to the input layer 10.”. The replacement phrase “of the planes” constitutes new matter in this context, as this changes the meaning of the text that was present in the original specification (see above related paragraph a.). 
Paragraph [0017]: “Each third artificial neuron 31 is connected to each second artificial neuron 21 of another one of the planes [[plane]] 201 adjacent to the output layer 30.”. The replacement phrase “of the planes” constitutes new matter in this context, as this changes the meaning of the text that was present in the original specification (see above related paragraph a.).
Paragraph [0017]: “The second artificial neurons 21 of each of the planes [[plane]] 201 are connected to each other.”. The replacement phrase “of the planes
Paragraph [0017]: “At least one second artificial neuron 21 of the hidden layer 20 has at least six signal transmission directions, along the arranging direction of the planes 201 and toward other second artificial neurons 21 that are disposed at a same one of the planes ”. The replacement phrase “that are disposed at a same one of the plane” constitutes new matter in this context, as this changes the meaning of the text that was present in the original specification.
Paragraph [0018]: “Each of the planes [[plane]] 201 is substantially square, …”. The replacement phrase “each adjacent two of the” constitutes new matter in this context, as this changes the meaning of the text that was present in the original specification (see above related paragraph a.).
Paragraph [0018]: “The second artificial neurons 21 of each of the planes [[plane]] 201 have 2P(P-1) signal connections.”. The replacement phrase “each of the planes” constitutes new matter in this context, as this changes the meaning of the text that was present in the original specification (see above related paragraph a.).
Paragraph [0018]: “The second artificial neurons 21 of each adjacent two of the ”. The replacement phrase “each adjacent two of the” constitutes new matter in this context, as this changes the meaning of the text that was present in the original specification (see above related paragraph a.).
Paragraph [0018]: “Thus, the second artificial neurons 21 of the hidden layer 20 have 2P(P-1)N+M(N-1) ”. Replacing the original equation with a new equation constitutes new matter, as this new equation was not present in the original specification.
Paragraph [0020]: “Furthermore, since at least one second artificial neuron 21 of the hidden layer 20 has at least six signal connections along the arranging direction and toward other second artificial neurons 21 that are disposed at a same one of the planes ”. The replacement phrase “that are disposed at a same one of the plane” constitutes new matter in this context, as this changes the meaning of the text that was present in the original specification.
Paragraph [0021]: “ … the number of second artificial neurons 21 of each of the planes [[plane]] 201 can be varied as needed …”. The replacement phrase “of the planes” constitutes new matter in this context, as this changes the meaning of the text that was present in the original specification (see above related paragraph a.).

Applicant is required to cancel the new matter in the reply to this Office Action.
The disclosure is objected to because of the following informality:
Paragraph [0020], line 6: a typographical error, “calculates” should be corrected as “calculations”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding amended Claim 1,
each of the plurality of first artificial [[neuron]] neurons is connected to each [[the]] second artificial neuron of one [[plane]] of the plurality of planes adjacent to the input layer" in lines 9-11. There is insufficient antecedent basis for this amended limitation in the claim, since there is no earlier reference to “a plurality of planes adjacent to the input layer”, where one plane is identified to contain “each” second artificial neuron. This limitation also raises an indefiniteness issue, as it is not clear what the word “one” coupled with “of the plurality of planes” is modifying, whether it is one “plane” of the plurality of planes (where the plurality of planes are adjacent to the input layer), or one “adjacent” plane of the plurality of planes. For the purposes of examination, referring to applicant’s original Figure 4 in the specification, this claim limitation will be interpreted to represent only the one-to-many connections (element 100) between each first artificial neuron (element 11) and each second artificial neuron in an adjacent hidden layer plane adjacent to the input layer, such that each of the plurality of first artificial neurons of the input layer is connected to each second artificial neuron located in an adjacent hidden layer plane, with the adjacent hidden layer plane being the first plane of the plurality of planes in the hidden layer, facing the input layer.
Claim 1 further recites the limitation "each of the plurality of third artificial [[neuron]] neurons is connected to each [[the]] second artificial neuron of another one [[plane]] of the plurality of planes adjacent to the output layer" in lines 11-13. There is insufficient antecedent basis for this amended limitation in the claim, since there is no earlier reference to “a plurality of planes adjacent to the output layer”, where one plane is identified to contain “each” second artificial neuron. This limitation also raises an indefiniteness issue, as it is not clear what the word “one” coupled with “of the plurality of planes” is modifying, whether it is one “plane” of the plurality of planes (where the plurality of planes are adjacent to the output layer), or one “adjacent” plane of the plurality of planes. For the purposes of examination, referring to applicant’s original Figure 4 in the specification, this claim limitation will be interpreted to 
Claim 1 further recites the limitation “ … the second artificial neurons of each of the plurality of planes [[plane]] are connected to each other … ”, which renders the claim as being indefinite, since the amended claim limitation not only broadens the connections between the second artificial neurons within the hidden layer to include many-to-many connections between a single artificial neuron and each second artificial neuron within the same hidden layer plane (i.e., diagonal connections between second artificial neurons within the same hidden layer plane), it also makes it unclear whether it is intended to include the many-to-many connections between each second artificial neuron within the same hidden layer plane to each second artificial neurons in any of the hidden layer planes (i.e., diagonal connections from each second artificial neurons in one hidden layer plane to any second artificial neuron in any hidden layer plane). For the purposes of examination, referring to applicant’s original Figure 2 in the specification, this claim limitation will be interpreted to represent only the horizontal and vertical connections (element 200), where a second artificial neuron in a hidden layer plane has horizontal and vertical connections to adjacent second artificial neurons within the same hidden layer plane.
Claim 1 further recites the limitation “ … the second artificial neurons of each [[two]] adjacent two of the plurality of planes are connected along the arranging direction of the plurality of planes,  … ”, which renders the claim as being indefinite, since the amended claim language makes it unclear what the phrase “each adjacent two of the plurality of planes” is representing, whether it is two adjacent hidden layer planes with respect to one hidden layer 
Claim 1 further recites the limitation “ … at least one of the plurality of second artificial neurons has at least six signal transmission directions along the arranging direction of the planes and toward other second artificial neurons of a same [[plane]] one of the plurality of planes.”, which renders the claim as being indefinite, since the amended claim language makes it unclear what the phrase “toward other second artificial neurons of a same one of the plurality of planes” is representing, whether the term “same one” is modifying the “other second artificial neurons” to indicate the same second artificial neuron, or is modifying the “of the plurality of planes” to indicate the same hidden layer plane. For the purposes of examination, referring to applicant’s original Figure 2 in the specification, this claim limitation will be interpreted to represent the horizontal and vertical connections (element 200), where a second artificial neuron in a hidden layer plane has horizontal and vertical connections to adjacent second artificial neurons within the same hidden layer plane (thus corresponding to the limitation “toward other second artificial neurons of a same one of the plurality of planes”).
Regarding Claims 4-10,
Claims 4-10 are dependent claims tracing back to independent Claim 1, and hence are also rejected as being indefinite by virtue of dependency.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding amended Claim 9,
Claim 9 recites the limitation “ … the second artificial neurons of the hidden layer have 2P(P-1)N+M(N-1) ”, which fails to comply with the written description requirement. Replacement of the original equation (“[2P(P-1)+M](N-1)”) with a new equation (“2P(P-1)N+M(N-1)”) constitutes as new matter, since the new equation was not present in the original specification. See MPEP 2163.06. Paragraph [0018] of the original specification only states the original equation verbatim (“Thus, the second artificial neurons 21 of the hidden layer 20 have [2P(P-1)+M](N-1) signal connections.”), and does not suggest any representation of an alternate equation that would support the addition of this new replacement equation as part of the amended claims. According to the Non-Final Office Action mailed March 12, 2021, examiner noted the lack of written support for the original equation (due Given that there is no support of this amended claim limitation with respect to the original specification, this amended claim limitation fails to comply with the written description requirement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chua et al., U.S. Patent 5,140,670, issued 8/18/1992 [hereafter referred as Chua] in view of karpathy@cs.stanford.edu, CS231n Convolutional Neural Networks for Visual Recognition, published 1/19/2017 retrieved from web.archive.org, https://web.archive.org/web/20170119121827/http://cs231n.github.io:80/neural-networks-1/, 10 pages [hereafter referred as Karpathy-CS231n].
Regarding amended Claim 1, Chua teaches
 An artificial neural network comprising: 
an input layer comprising a plurality of first artificial neurons; ([Chua col.3, lines 35-41: examiner’s note: a cellular neural network in a lattice structure containing a plurality of identical cells, with each cell interpreted as a neuron, where the 2-dimensional lattice can consist of a set of nx1 cells or can be square, and where the 3-dimensional lattice can have equal sides (“A cellular neural network (CNN) is a multi-dimensional lattice array of a plurality of identical cells. In a two-dimensional planar array of cells, the array may be either square or rectangular. For the n-dimensional case, the array in any direction can have one or more cells, i.e., there does not have to be the same number of cells in each of the n-dimensions of the array.”).] [Chua Fig._3; Fig._11, elements 122, 124, 126; col.4, lines 26-38: examiner’s note: a multi-level cellular neural network, where element 122 is interpreted as the input layer (corresponding to “an input layer comprising a plurality of first artificial neurons”), element 124 is interpreted as the hidden layer between the input and output layer (rotating Fig._3 90° clockwise will result in the planes arranged along an arranging direction between the input and output layer), and element 126 is interpreted as the output layer (“Referring to FIG. 11, there is shown a typical schematic representation of a multi-level CNN having levels 122-126. The input signal is shown being applied directly to level 122 and feed forward path 130, via delays 136 and 138, to levels 124 and 126, respectively. In addition, the output signal from level 122 is applied to level 124 via delay 132, and the output signal from level 124 is applied to level 126 via delay 134.”).]) 
a hidden layer comprising a plurality of second artificial neurons; and ([Chua col.3, lines 35-41: examiner’s note: a cellular neural network in a lattice structure containing a plurality of identical cells, with each cell interpreted as a neuron, where the 2-dimensional lattice can consist of a set of nx1 cells or can be square, and where the 3-dimensional lattice can have equal sides (“A cellular neural network (CNN) is a multi-dimensional lattice array of a plurality of identical cells. In a two-dimensional planar array of cells, the array may be either square or rectangular. For the n-dimensional case, the array in any direction can have one or more cells, i.e., there does not have to be the same number of cells in each of the n-dimensions of the array.”).] [Chua Fig._3; Fig._11, elements 122, 124, 126; col.4, lines 26-38: examiner’s note: a multi-level cellular neural network, where element 122 is interpreted as the input layer, element 124 is interpreted as the hidden layer between the input and output layer (rotating Fig._3 90° clockwise will result in the planes arranged along an arranging direction between the input and output layer) (corresponding to “a hidden layer comprising a plurality of second artificial neurons”), and element 126 is interpreted as the output layer (“Referring to FIG. 11, there is shown a typical schematic representation of a multi-level CNN having levels 122-126. The input signal is shown being applied directly to level 122 and feed forward path 130, via delays 136 and 138, to levels 124 and 126, respectively. In addition, the output signal from level 122 is applied to level 124 via delay 132, and the output signal from level 124 is applied to level 126 via delay 134.”).])
an output layer comprising a plurality of third artificial neurons, ([Chua col.3, lines 35-41: examiner’s note: a cellular neural network in a lattice structure containing a plurality of identical cells, with each cell interpreted as a neuron, where a 2-dimensional lattice can consist of a set of nx1 cells or can be square, and where the 3-dimensional lattice can have equal sides (“A cellular neural network (CNN) is a multi-dimensional lattice array of a plurality of identical cells. In a two-dimensional planar array of cells, the array may be either square or rectangular. For the n-dimensional case, the array in any direction can have one or more cells, i.e., there does not have to be the same number of cells in each of the n-dimensions of the array.”).] [Fig._3; Fig._11, elements 122, 124, 126; col.4, lines 26-38: examiner’s note: a multi-level cellular neural network, where element 122 is interpreted as the input layer, element 124 is interpreted as the hidden layer between the input and output layer (rotating Fig._3 90° clockwise will result in the planes arranged along an arranging direction between the input and output layer), and element 126 is interpreted as the output layer “Referring to FIG. 11, there is shown a typical schematic representation of a multi-level CNN having levels 122-126. The input signal is shown being applied directly to level 122 and feed forward path 130, via delays 136 and 138, to levels 124 and 126, respectively. In addition, the output signal from level 122 is applied to level 124 via delay 132, and the output signal from level 124 is applied to level 126 via delay 134.”).])
the hidden layer positioned between the input layer and the output layer; ([Chua Fig._3; Fig._11, elements 122, 124, 126; col.4, lines 26-38: examiner’s note: a multi-level cellular neural network, where element 122 is interpreted as the input layer, element 124 is interpreted as the hidden layer (corresponding to “the hidden layer positioned between the input layer and the output layer”) between the input and output layer (rotating Fig._3 90° clockwise will result in the planes arranged along an arranging direction between the input and output layer), and element 126 is interpreted as the output layer (“Referring to FIG. 11, there is shown a typical schematic representation of a multi-level CNN having levels 122-126. The input signal is shown being applied directly to level 122 and feed forward path 130, via delays 136 and 138, to levels 124 and 126, respectively. In addition, the output signal from level 122 is applied to level 124 via delay 132, and the output signal from level 124 is applied to level 126 via delay 134.”).])
wherein, 
the hidden layer has a three-dimensional structure and is divided into a plurality of planes, the plurality of planes are parallel to and spaced apart from each other, and are arranged along an arranging direction between the input layer and the output layer, ([Chua Fig._3; col.4, lines 20-25: examiner’s note: a 3-D hidden layer (that is rotated 90° counter-clockwise) with cells (“second artificial neurons”) positioned along the edges and on each planar surface, with multiple parallel planes spaced apart (corresponding to “hidden layer has a three dimensional structure and is divided into a plurality of planes, the plurality of planes are parallel “Next, FIG. 3 is a schematic representation of a simple three-dimensional 4 X 4 X 3 CNN. In this figure, the intersection of each of the row, column and plane vectors represents the location of a cell C(i,j,k) where “i” represents the row number, “j” represents the column number, and “k” represents the plane number.”).] [Chua Fig._3; Fig._11, elements 122, 124, 126; col.4, lines 26-38: examiner’s note: a multi-level cellular neural network, where element 122 is interpreted as the input layer, element 124 is interpreted as the hidden layer between the input and output layer (rotating Fig._3 90° clockwise will result in the planes arranged along an arranging direction between the input and output layer), and element 126 is interpreted as the output layer (“Referring to FIG. 11, there is shown a typical schematic representation of a multi-level CNN having levels 122-126. The input signal is shown being applied directly to level 122 and feed forward path 130, via delays 136 and 138, to levels 124 and 126, respectively. In addition, the output signal from level 122 is applied to level 124 via delay 132, and the output signal from level 124 is applied to level 126 via delay 134.”).])
the plurality of second artificial neurons are positioned at the plurality of planes, ([Chua Fig._3; col.4, lines 20-25: examiner’s note: a 3-D hidden layer (that is rotated 90° counter-clockwise) with cells (“second artificial neurons”) positioned along the edges and on each planar surface (corresponding to “the plurality of second artificial neurons are positioned at the plurality of planes”), with multiple parallel planes spaced apart (“Next, FIG. 3 is a schematic representation of a simple three-dimensional 4 X 4 X 3 CNN. In this figure, the intersection of each of the row, column and plane vectors represents the location of a cell C(i,j,k) where “i” represents the row number, “j” represents the column number, and “k” represents the plane number.”).])
each … first artificial [[neuron]] neurons is connected to … second artificial neuron of one [[plane]] of the plurality of planes adjacent to the input layer, ([examiner’s note: As indicated earlier in the corresponding §112(b) rejection, this amended claim limitation is ] [Chua Fig._3; Fig._11, elements 122, 124, 126; col.4, lines 26-38: examiner’s note: a multi-level cellular neural network, where element 122 is interpreted as the input layer, element 124 is interpreted as the hidden layer between the input and output layer (rotating Fig._3 90° clockwise will result in the planes arranged along an arranging direction between the input and output layer), and element 126 is interpreted as the output layer (“Referring to FIG. 11, there is shown a typical schematic representation of a multi-level CNN having levels 122-126. The input signal is shown being applied directly to level 122 and feed forward path 130, via delays 136 and 138, to levels 124 and 126, respectively. In addition, the output signal from level 122 is applied to level 124 via delay 132, and the output signal from level 124 is applied to level 126 via delay 134.”).] [Chua col.25, lines 8-10: examiner’s note: using direct connection or multiplexing to connect cells within a plane and between adjacent planes, and from one CNN level to another (“the first artificial neurons are connected to the second artificial neurons”) (“The output signals from the CNN array can be handled in many different ways including direct output from each cell or through multiplexing.”).])
each … third artificial [[neuron]] neurons is connected to … second artificial one of the plurality of planes [[plane]] adjacent to the output layer, ([examiner’s note: As indicated earlier in the corresponding §112(b) rejection, this amended claim limitation is indefinite, and for the purposes of examination, this claim limitation will be interpreted to represent only the one-to-many connections (element 100) between each third ] [Chua Fig._3; Fig._11, elements 122, 124, 126; col.4, lines 26-38: examiner’s note: a multi-level cellular neural network, where element 122 is interpreted as the input layer, element 124 is interpreted as the hidden layer between the input and output layer (rotating Fig._3 90° clockwise will result in the planes arranged along an arranging direction between the input and output layer), and element 126 is interpreted as the output layer (“Referring to FIG. 11, there is shown a typical schematic representation of a multi-level CNN having levels 122-126. The input signal is shown being applied directly to level 122 and feed forward path 130, via delays 136 and 138, to levels 124 and 126, respectively. In addition, the output signal from level 122 is applied to level 124 via delay 132, and the output signal from level 124 is applied to level 126 via delay 134.”).] [col.25, lines 8-10: using direct connection or multiplexing to connect cells within a plane and between adjacent planes, and from one CNN level to another (“the first artificial neurons are connected to the second artificial neurons”) (“The output signals from the CNN array can be handled in many different ways including direct output from each cell or through multiplexing.”).])
the second artificial neurons of each of the plurality of planes [[plane]] are connected to each other, ([examiner’s note: As indicated earlier in the corresponding §112(b) rejection, this amended claim limitation is indefinite, and for purposes of examination, this claim limitation will be interpreted to represent the horizontal and vertical connections (element 200) as shown in applicant’s original Figure 2 of the original specification, where a second artificial neuron in a hidden layer plane has horizontal and vertical connections to adjacent second artificial neurons within the same hidden layer plane.] [Chua Fig._3; col.4, lines 20-25: examiner’s note: a 3-D  (“Next, FIG. 3 is a schematic representation of a simple three-dimensional 4 X 4 X 3 CNN. In this figure, the intersection of each of the row, column and plane vectors represents the location of a cell C(i,j,k) where “i” represents the row number, “j” represents the column number, and “k” represents the plane number.”).] [Chua Fig._3: examiner’s note: cells within the same plane are connected to each other (“the second artificial neurons of each plane are connected to each other”); see annotated figure at the end of this section, referring to cell C(3,1,1) and cell C(4,1,1) as one example of cells within the same plane (k=1) that are connected to each other.])
the second artificial neurons of each [[two]] adjacent two of the plurality of planes are connected along the arranging direction of the planes, ([examiner’s note: As indicated earlier in the corresponding §112(b) rejection, this amended claim limitation is indefinite, and for the purposes of examination, this claim limitation will be interpreted to represent the horizontal connections (element 200) as shown in applicant’s original Figure 2 of the original specification, where the second artificial neurons of each of the plurality of hidden layer planes are connected to each other along the arranging direction of the plurality of hidden layer planes (representing the horizontal connections between two adjacent hidden layer planes, one adjacent hidden layer plane in the forward direction and one adjacent hidden layer plane in the backward direction).] [Chua Fig._3; col.4, lines 20-25: examiner’s note: a 3-D hidden layer (that is rotated 90° counter-clockwise) with cells (“second artificial neurons”) positioned along the edges and on each planar surface, with multiple parallel planes spaced apart (“Next, FIG. 3 is a schematic representation of a simple three-dimensional 4 X 4 X 3 CNN. In this figure, the intersection of each of the row, column and plane vectors represents the location of a cell C(i,j,k) where “i” represents the row number, “j” represents the column number, and “k” represents the plane number.”).] [Chua Fig._3: examiner’s note: cells of two adjacent  (corresponding to “the second artificial neurons of each two adjacent planes are connected along the arranging direction of the planes”); see annotated figure at the end of this section, referring to cell C(1,1,1) and cell C(1,1,2) as one example of cells from two adjacent planes (k=1 and k=2) that are connected to each other.])
at least one of the plurality of second artificial neurons has at least six signal transmission directions along the arranging direction of the planes and toward other second artificial neurons of a same [[plane]] one of the plurality of planes. ([examiner’s note: As indicated earlier in the corresponding §112(b) rejection, this amended claim limitation is indefinite, and for the purposes of examination, this claim limitation will be interpreted to represent the horizontal and vertical connections (element 200) as shown in applicant’s original Figure 2 of the original specification, where a second artificial neuron in a hidden layer plane has horizontal and vertical connections to adjacent second artificial neurons within the same hidden layer plane (thus corresponding to the limitation “toward other second artificial neurons of a same one of the plurality of planes”).] [Chua Fig._3; col.4, lines 20-25: a 3-D hidden layer (that is rotated 90° counter-clockwise) with cells (“second artificial neurons”) positioned along the edges and on each planar surface, with multiple parallel planes spaced apart (“Next, FIG. 3 is a schematic representation of a simple three-dimensional 4 X 4 X 3 CNN. In this figure, the intersection of each of the row, column and plane vectors represents the location of a cell C(i,j,k) where “i” represents the row number, “j” represents the column number, and “k” represents the plane number.”).] [Chua Fig._3: see annotated figure at the end of this section, referring to cell C(3,3,2) (corresponding to “at least one of the plurality of second artificial neurons”) as one example of a cell that has 6 signal connections (corresponding to “has at least 6 signal transmission directions along the arranging direction of the planes, and towards other second artificial neurons of the same one of the plurality of planes”), e.g., cell C(3,3,2) has 6 signal transmission directions towards: cell C(3,3,3); cell C(3,3,1); cell C(4,3,2); cell C(3,4,2); cell C(2,3,2); and cell C(3,2,2); see annotated figure at the end of this section.])

… each of the plurality of first artificial [[neuron]] neurons is connected to each [[the]] second artificial neuron … adjacent to the input layer,
each of the plurality of third artificial [[neuron]] neurons is connected to each [[the]] second artificial neuron … adjacent to the output layer, …
Karpathy-CS231n teaches
… each of the plurality of first artificial [[neuron]] neurons is connected to each [[the]] second artificial neuron … adjacent to the input layer, (Karpathy-CS231n, Figure under “Neural Network architectures, Layer-wise organization, Neural Networks as neurons in graphs”: examiner’s note: Examples of multi-layer neural networks, with the “Left” neural network having an input layer comprising of 3 neurons (“corresponding to “plurality of first artificial neurons”) and a hidden layer comprising of 4 neurons (corresponding to a “each second artificial neuron … adjacent to the input layer”), with the connections between the input layer and the hidden layer being fully-connected (corresponding to “each of the plurality of first artificial neurons is connected to each second artificial neuron … adjacent to the input layer”) (Karpathy-CS231n, Neural Network architectures, Layer-wise organization, Neural Networks as neurons in graphs: “Neural Network models are often organized into distinct layers of neurons. For regular neural networks, the most common layer type is the fully-connected layer in which neurons between two adjacent layers are fully pairwise connected, but neurons within a single layer share no connections. Below are two example Neural Network topologies that use a stack of fully-connected layers … ”; see attached figure.). Examiner notes that the “Right” neural network shown in Karpathy-CS231n contains multiple hidden layers which can also be interpreted as a plurality of planes. Even ) …
each of the plurality of third artificial [[neuron]] neurons is connected to each [[the]] second artificial neuron … adjacent to the output layer, (Karpathy-CS231n, Figure under “Neural Network architectures, Layer-wise organization, Neural Networks as neurons in graphs”: examiner’s note: An example of multi-layer neural networks, with the “Left” neural network having an output layer comprising of 2 neurons (“corresponding to “plurality of third artificial neurons”) and a hidden layer comprising of 4 neurons (corresponding to a “each second artificial neuron … adjacent to the output layer”), with the connections between the output layer and the hidden layer being fully-connected (corresponding to “each of the plurality of third artificial neurons is connected to each second artificial neuron … adjacent to the output layer”) (Karpathy-CS231n, Neural Network architectures, Layer-wise organization, Neural Networks as neurons in graphs: “Neural Network models are often organized into distinct layers of neurons. For regular neural networks, the most common layer type is the fully-connected layer in which neurons between two adjacent layers are fully pairwise connected, but neurons within a single layer share no connections. Below are two example Neural Network topologies that use a stack of fully-connected layers … ”; see attached figure.). Examiner notes that the “Right” neural network shown in Karpathy-CS231n contains multiple hidden layers which can also be interpreted as a plurality of planes. Even though the “Right” neural network shows an output layer with only one neuron, a person having ordinary skill in the art would understand that these two examples are representative of the different variations of neural network architectures, with the similarity that both neural ) …

    PNG
    media_image1.png
    354
    826
    media_image1.png
    Greyscale

Both Chua and Karpathy-CS231n are analogous art since they both teach connections between layers in a neural network architecture.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to take the connections between each node in the input layer and adjacent hidden layer, and the connections between each node in the output layer and adjacent hidden layer taught in Chua and make the same type of connections between each node in the input layer and adjacent layer, and the same type of connections between each node in the output layer and adjacent hidden layer taught in Karpathy-CS231n in order to have a fully-connected layer between both input and adjacent hidden layer and output layer and adjacent hidden layer. The motivation to combine is taught in Karpathy-CS231n, as having fully-connected layers between input layer and an adjacent hidden layer and an output layer and an adjacent hidden layer allows a neural network to better aggregate and parallelize the computing power between neurons within a network such that together they can better approximate and represent a continuous function (where the continuous function represents a problem that the neural network is trying to solve), and having a neural network with more neurons allows for the neural network to handle more complicated functions (Karpathy-CS231n, Example feed-forward computation, Representational power, and Setting number of layers and their sizes: “Notice also that instead of having a single input column vector, the variable x could hold an entire batch of training data (where each input example would be a column of x ) and then all examples would be efficiently evaluated in parallel. … One way to look at Neural Networks with fully-connected layers is that they define a family of functions that are parameterized by the weights of the network. …  It turns out that Neural Networks with at least one hidden layer are universal approximators. That is, it can be shown (e.g. see Approximation by Superpositions of Sigmoidal Function from 1989 (pdf), or this intuitive explanation from Michael Nielsen) that given any continuous function f(x) and some 𝛜 > 0, there exists a Neural Network g(x) with one hidden layer (with a reasonable choice of non-linearity, e.g. sigmoid) such that ∀x, |f(x) –g(x) | < 𝛜. In other words, the neural network can approximate any continuous function. … we can see that Neural Networks with more neurons can express more complicated functions. …”).
Regarding amended Claim 4, Chua in view of Karpathy-CS231n teaches
(currently amended) The artificial neural network of claim 1, 
wherein the plurality of first artificial neurons are connected to the plurality of second artificial neurons through first communication channels. ([Chua Fig._3; Fig._11, elements 122, 124, 126; col.4, lines 26-38: examiner’s note: a multi-level cellular neural network connected via input and output signals, where element 122 is interpreted as an input layer (corresponding to “first artificial neurons”), where element 124 is interpreted as a hidden layer between the input and output layer (corresponding to “second artificial neurons”) (rotating Fig._3 90° clockwise will result in the planes arranged along an arranging direction between the input and output layer), and element 126 is interpreted as an output layer (“Referring to FIG. 11, there is shown a typical schematic representation of a multi-level CNN having levels 122-126. The input signal is shown being applied directly to level 122 and feed forward path 130, via delays 136 and 138, to levels 124 and 126, respectively. In addition, the output signal from level 122 is applied to level 124 via delay 132, and the output signal from level 124 is applied to level 126 via delay 134.”).] [Chua col.25, lines 8-10: examiner’s note: using direct  (“The output signals from the CNN array can be handled in many different ways including direct output from each cell or through multiplexing.”).] [Chua Figure 13, elements 142-x, 144-z, 146-y; col.24, lines 13-50: examiner’s note: multiplexing data lines 144-z (which serve as data input and output lines) and control lines 146-y using data switches 142-x establishes communication channels (corresponding to “wherein the plurality of first artificial neurons are connected to the plurality of second artificial neurons through first communication channels”) (“Multiplexing is one of the various ways to input data to and extract data from the individual cells of a CNN. FIG. 13 shows a simplified 4X4 CNN that consists of individual CNN cells 140-x where x ranges from 1 to 16. Each CNN cell has connected to it a corresponding individual data switch 142-x where x is the same as for the individual cells. Each of switches 142-x are controlled in groups of four by control lines 146-y where y ranges from 1 to 4 to effectively correspond with the columns of CNN cells in the array. Each of switches 142-x are also connected in groups of four to data lines 144-z where z ranges from 1 to 4 to effectively correspond with the rows of CNN cells in the array. In this configuration, an analog input voltage is applied to each of the data lines 144-z and one of the control lines 146-y is selected to apply those signals to the CNN cells in a particular row of CNN cells. Thus, each column is loaded sequentially with each cell in that column loaded in parallel. This data transfer technique could be performed in any order that one may desire. By allowing the control signal to have three levels, the data lines 144-z can serve as both data input and output lines. … Multiplexing also allows interfacing to a large CNN array with fewer terminals than would be required if an individual data line were provided for each cell of the CNN array. Additionally, multiplexing is especially useful when the data to be input into the CNN array is supplied by a computer via a high-speed D/A converter or from a remote sensor.”).])
Regarding amended Claim 5, Chua in view of Karpathy-CS231n teaches
(currently amended) The artificial neural network of claim 1, 
wherein the plurality of second artificial neurons are connected to each other through second communication channels. ([Chua Fig._1; col. 3, line 58 - col.4 line 1: examiner’s note: a view of a 2-D 4x4 plane containing bi-directional links (corresponding to “second communication channels”) to its neighbors in the same plane (corresponding to “plurality of second artificial neurons are connected to each other through second communication channels”) (“Referring to FIG. 1 there is shown a 4 X 4 two-dimensional cellular neural network 10 by way of illustration. The cells C(i,j) are shown here in a square array of four rows and four columns with "i" representing the row number and "j" representing the column number. In FIG. 1 there are sixteen cells each shown schematically as being interconnected only to its nearest neighbors, i.e., the first layer of neighbor cells. For example, cell 12 {C(2,2)} is shown interconnected with cells 30-44 by links 14-28, respectively. Each of links 14-28 shown here are bi-directional links between the two cells to which that link is connected.”).])
Regarding amended Claim 6, Chua in view of Karpathy-CS231n teaches
(currently amended) The artificial neural network of claim 1, 
wherein the plurality of third artificial neurons are connected to the plurality of second artificial neurons through third communication channels. ([Chua Fig._3; Fig._11, elements 122, 124, 126; col.4, lines 26-38: examiner’s note: a multi-level cellular neural network connected via input and output signals, where element 122 is interpreted as an input layer, element 124 is interpreted as a hidden layer between the input and output layer (corresponding to “second artificial neurons”) (rotating Fig._3 90° clockwise will result in the planes arranged along an arranging direction between the input and output layer, and element 126 is interpreted as an “Referring to FIG. 11, there is shown a typical schematic representation of a multi-level CNN having levels 122-126. The input signal is shown being applied directly to level 122 and feed forward path 130, via delays 136 and 138, to levels 124 and 126, respectively. In addition, the output signal from level 122 is applied to level 124 via delay 132, and the output signal from level 124 is applied to level 126 via delay 134.”).] [Chua col.25, lines 8-10: examiner’s note: using direct connection or multiplexing to connect cells within a plane and between adjacent planes, and from one CNN level to another (corresponding to “the plurality of third artificial neurons are connected to the plurality of second artificial neurons”) (“The output signals from the CNN array can be handled in many different ways including direct output from each cell or through multiplexing.”).] [Figure 13, elements 142-x, 144-z, 146-y; col.24, lines 13-50: examiner’s note: multiplexing data lines 144-z (which serve as data input and output lines) and control lines 146-y using data switches 142-x establishes communication channels (corresponding to “the plurality of third artificial neurons are connected to the plurality of second artificial neurons through third communication channels”) (“Multiplexing is one of the various ways to input data to and extract data from the individual cells of a CNN. FIG. 13 shows a simplified 4X4 CNN that consists of individual CNN cells 140-x where x ranges from 1 to 16. Each CNN cell has connected to it a corresponding individual data switch 142-x where x is the same as for the individual cells. Each of switches 142-x are controlled in groups of four by control lines 146-y where y ranges from 1 to 4 to effectively correspond with the columns of CNN cells in the array. Each of switches 142-x are also connected in groups of four to data lines 144-z where z ranges from 1 to 4 to effectively correspond with the rows of CNN cells in the array. In this configuration, an analog input voltage is applied to each of the data lines 144-z and one of the control lines 146-y is selected to apply those signals to the CNN cells in a particular row of CNN cells. Thus, each column is loaded sequentially with each cell in that column loaded in parallel. This data transfer technique could be performed in any order that one may desire. By allowing the control signal to have three levels, the data lines 144-z can serve as both data input and output lines. … Multiplexing also allows interfacing to a large CNN array with fewer terminals than would be required if an individual data line were provided for each cell of the CNN array. Additionally, multiplexing is especially useful when the data to be input into the CNN array is supplied by a computer via a high-speed D/A converter or from a remote sensor.”).])
Regarding original Claim 7, Chua in view of Karpathy-CS231n teaches
(original) The artificial neural network of claim 1, 
wherein the input layer is a two-dimensional structure. ([Chua Figure 1, col.3, lines 58-62: examiner’s note: a cellular neural network represented as a 2-D 4x4 planar structure with equal number of cells on each side and 16 cells per plane (“Referring to FIG. 1 there is shown a 4 X 4 two-dimensional cellular neural network 10 by way of illustration. The cells C(i,j) are shown here in a square array of four rows and four columns with "i" representing the row number and "j" representing the column number.”).] [Chua col.3, lines 35-41: a cellular neural network in a lattice structure containing a plurality of identical cells, with each cell interpreted as a neuron, where the 2-dimensional lattice can consist of a set of nx1 cells or can be square, and where the 3-dimensional lattice can have equal sides (“A cellular neural network (CNN) is a multi-dimensional lattice array of a plurality of identical cells. In a two-dimensional planar array of cells, the array may be either square or rectangular. For the n-dimensional case, the array in any direction can have one or more cells, i.e., there does not have to be the same number of cells in each of the n-dimensions of the array.”).] [Chua Fig._3; Fig._11, elements 122, 124, 126; col.4, lines 26-38: examiner’s note: a multi-level cellular neural network, where element 122 is interpreted as the input layer (corresponding to “wherein the input layer is a two-dimensional structure”), element 124 is interpreted as the hidden layer between the input and output layer (rotating  (“Referring to FIG. 11, there is shown a typical schematic representation of a multi-level CNN having levels 122-126. The input signal is shown being applied directly to level 122 and feed forward path 130, via delays 136 and 138, to levels 124 and 126, respectively. In addition, the output signal from level 122 is applied to level 124 via delay 132, and the output signal from level 124 is applied to level 126 via delay 134.”).])
Regarding original Claim 8, Chua in view of Karpathy-CS231n teaches
(original) The artificial neural network of claim 1, 
wherein the output layer is a two-dimensional structure. ([Chua Figure 1, col.3, lines 58-62: examiner’s note: a cellular neural network represented as a 2-D 4x4 planar structure with equal number of cells on each side and 16 cells per plane (“Referring to FIG. 1 there is shown a 4 X 4 two-dimensional cellular neural network 10 by way of illustration. The cells C(i,j) are shown here in a square array of four rows and four columns with "i" representing the row number and "j" representing the column number.”).] [Chua col.3, lines 35-41: examiner’s note: a cellular neural network in a lattice structure containing a plurality of identical cells, with each cell interpreted as a neuron, where the 2-dimensional lattice can consist of a set of nx1 cells or can be square, and where the 3-dimensional lattice can have equal sides (“A cellular neural network (CNN) is a multi-dimensional lattice array of a plurality of identical cells. In a two-dimensional planar array of cells, the array may be either square or rectangular. For the n-dimensional case, the array in any direction can have one or more cells, i.e., there does not have to be the same number of cells in each of the n-dimensions of the array.”).] [Chua Fig._3; Fig._11, elements 122, 124, 126; col.4, lines 26-38: examiner’s note: a multi-level cellular neural network, where element 122 is interpreted as the input layer, element 124 is interpreted as the hidden layer between the input and output layer (rotating Fig._3 90°  clockwise will result in the planes arranged along an  element 126 is interpreted as the output layer (corresponding to “wherein the output layer is a two-dimensional structure”) (“Referring to FIG. 11, there is shown a typical schematic representation of a multi-level CNN having levels 122-126. The input signal is shown being applied directly to level 122 and feed forward path 130, via delays 136 and 138, to levels 124 and 126, respectively. In addition, the output signal from level 122 is applied to level 124 via delay 132, and the output signal from level 124 is applied to level 126 via delay 134.”).])
Regarding amended Claim 9, Chua in view of Karpathy-CS231n teaches
(currently amended) The artificial neural network of claim 1, 
wherein the hidden layer is cubic and has N planes along the arranging direction, ([Chua col.3, lines 35-41: examiner’s note: a cellular neural network in a lattice structure containing a plurality of identical cells, with each cell interpreted as a neuron, where the 2-dimensional lattice can consist of a set of nx1 cells or can be square, and where the 3-dimensional lattice can have equal sides (corresponding to “wherein the hidden layer is cubic”) (“A cellular neural network (CNN) is a multi-dimensional lattice array of a plurality of identical cells. In a two-dimensional planar array of cells, the array may be either square or rectangular. For the n-dimensional case, the array in any direction can have one or more cells, i.e., there does not have to be the same number of cells in each of the n-dimensions of the array.”).] [Chua Fig._3; col.4, lines 20-25: examiner’s note: a 3-D hidden layer (that is rotated 90° counter-clockwise) with cells (“second artificial neurons”) positioned along the edges and on each planar surface, with multiple parallel planes spaced apart (corresponding to “wherein the hidden layer is cubic and has N planes along the arranging direction”) (“Next, FIG. 3 is a schematic representation of a simple three-dimensional 4 X 4 X 3 CNN. In this figure, the intersection of each of the row, column and plane vectors represents the location of a cell C(i,j,k) where “i” represents the row number, “j” represents the column number, and “k” represents the plane number.”).])
each of the N planes is square and has M second artificial neurons, ([Chua col.3, lines 35-41: examiner’s note: a cellular neural network in a lattice structure containing a plurality of identical cells, with each cell interpreted as a neuron, where the 2-dimensional lattice can consist of a set of nx1 cells or can be square (“planes is square”), and where the 3-dimensional lattice can have equal sides (“A cellular neural network (CNN) is a multi-dimensional lattice array of a plurality of identical cells. In a two-dimensional planar array of cells, the array may be either square or rectangular. For the n-dimensional case, the array in any direction can have one or more cells, i.e., there does not have to be the same number of cells in each of the n-dimensions of the array.”).] [Chua Fig._3; col.4, lines 20-25: examiner’s note: a 3-D hidden layer (that is rotated 90° counter-clockwise) with cells (“second artificial neurons”) positioned along the edges and on each planar surface (corresponding to “each of the N planes is square”), with multiple parallel planes spaced apart (“Next, FIG. 3 is a schematic representation of a simple three-dimensional 4 X 4 X 3 CNN. In this figure, the intersection of each of the row, column and plane vectors represents the location of a cell C(i,j,k) where “i” represents the row number, “j” represents the column number, and “k” represents the plane number.”).] [Chua Figure 1, col.3, lines 58-62: examiner’s note: a cellular neural network represented as a 2-D 4x4 planar structure with equal number of cells on each side and 16 cells per plane (e.g., P=4, M=4x4=16) (corresponding to “each of the N planes … has M second artificial neurons”) (“Referring to FIG. 1 there is shown a 4 X 4 two-dimensional cellular neural network 10 by way of illustration. The cells C(i,j) are shown here in a square array of four rows and four columns with "i" representing the row number and "j" representing the column number. In FIG. 1 there are sixteen cells each shown schematically as being interconnected only to its nearest neighbors, i.e., the first layer of neighbor cells.”).])
each side of each of the plurality of planes has P second artificial neurons, M=PxP, ([Chua Figure 1, col.3, lines 58-62: examiner’s note: a cellular neural network represented as 4x4 planar structure with equal number of cells on each side (e.g., P=4, M=4x4=16) and 16 cells per plane (corresponding to “each side of each of the plurality of planes has P second artificial neurons, M=PxP”) (“Referring to FIG. 1 there is shown a 4 X 4 two-dimensional cellular neural network 10 by way of illustration. The cells C(i,j) are shown here in a square array of four rows and four columns with "i" representing the row number and "j" representing the column number. In FIG. 1 there are sixteen cells each shown schematically as being interconnected only to its nearest neighbors, i.e., the first layer of neighbor cells.”).])
the second artificial neurons of each plane have 2P(P-1) signal connections, ([Chua Fig._3: examiner’s note: referring to one of the 2-D 4x4 planes in the figure, by manual count there are 24 signal connections within a plane (e.g., with P=4, 2P(P-1)=2(4)(3)=24) (corresponding to “the second artificial neurons of each plane have 2P(P-1) signal connections”).])
the second artificial neurons of each two adjacent planes [[plane]] have M signal connections, ([Chua Fig._3: examiner’s note: referring to two adjacent 2-D 4x4 planes in the figure, by manual count there are 16 signal connections between them (e.g., e.g., with M=16, M=4x4=PxP) (corresponding to “the second artificial neurons of each two adjacent planes have M signal connections”).])
the second artificial neurons of the hidden layer have 2P(P-1)N+M(N-1) ([Chua Fig._3: examiner’s note: Referring to one of the 2-D 4x4 planes in the figure, by manual count there are 24 signal connections within a 2-D 4x4 plane. Since there are 3 2-D 4x4 planes in the figure, by manual count, there are 72 signal connections total among these 3 2-D 4x4 planes. In addition, between two adjacent 2-D 4x4 planes in the figure (e.g., the plane containing C(1,1,1) and C(4,4,1), and the adjacent plane C(1,1,2) and C(4,4,2)), by manual count there are 16 signal connections between them. Since there is another set of adjacent planes (e.g., the plane containing C(1,1,2) and C(4,4,2) and the ]).  
Regarding amended Claim 10, Chua in view of Karpathy-CS231n teaches
(currently amended) The artificial neural network of claim 9, 
wherein each second artificial neuron at a corner of the hidden layer has three signal connections, ([Chua Fig._3; col.4, lines 20-25: examiner’s note: a 3-D hidden layer (rotated 90° counter-clockwise) with cells (“second artificial neurons”) positioned along the edges and on each planar surface, with multiple parallel planes spaced apart (“Next, FIG. 3 is a schematic representation of a simple three-dimensional 4 X 4 X 3 CNN. In this figure, the intersection of each of the row, column and plane vectors represents the location of a cell C(i,j,k) where “i” represents the row number, “j” represents the column number, and “k” represents the plane number.”).] [Chua Fig._3: examiner’s note: cell C(4,1,1) represents one “second artificial neuron at a corner of a hidden layer”, as there are eight corners in a 3-D cubic structure (corresponding to “each second artificial neuron at a corner of the hidden layer”), and cell C(4,1,1) has three signal connections, e.g., cell C(4,1,1) has three signal connections towards: cell C(3,1,1); cell C(4,2,1); and cell C(4,1,2); see annotated figure at the end of this section.])
one [[each]] second artificial neuron at an outer surface of the hidden layer has five signal connections, ([Chua Fig._3; col.4, lines 20-25: examiner’s note: a 3-D hidden layer (rotated 90° counter-clockwise) with cells (“second artificial neurons”) positioned along the edges and on each planar surface, with multiple parallel planes spaced apart (“Next, FIG. 3 is a schematic representation of a simple three-dimensional 4 X 4 X 3 CNN. In this figure, the intersection of each of the row, column and plane vectors represents the location of a cell C(i,j,k) where “i” represents the row number, “j” represents the column number, and “k” represents the plane number.”).] [Chua Fig._3: examiner’s note: cell C(4,3,2) represents “one second artificial neuron” that has five signal connections, e.g., cell C(4,3,2) has five signal connections towards: cell C(4,2,2); cell C(3,3,2); cell C(4,4,2); cell C(4,3,1); and cell C(4,3,3); see annotated figure at the end of this section.])
one second artificial neurons at a geometrical center of the hidden layer has six signal connections. ([Chua Fig._3; col.4, lines 20-25: examiner’s note: a 3-D hidden layer (rotated 90° counter-clockwise) with cells (“second artificial neurons”) positioned along the edges and on each planar surface, with multiple parallel planes spaced apart (“Next, FIG. 3 is a schematic representation of a simple three-dimensional 4 X 4 X 3 CNN. In this figure, the intersection of each of the row, column and plane vectors represents the location of a cell C(i,j,k) where “i” represents the row number, “j” represents the column number, and “k” represents the plane number.”).] [Chua Fig._3: examiner’s note: cell C(3,3,2) represents “one second artificial neurons” at the geometrical center of the hidden layer that has six signal connections, e.g., cell C(3,3,2) has six signal connections towards: cell C(3,3,3); cell C(3,3,1); cell C(4,3,2); cell C(3,4,2); cell C(2,3,2); and cell C(3,2,2); see annotated figure at the end of this section.])

    PNG
    media_image2.png
    848
    1031
    media_image2.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WAI YIN KWAN whose telephone number is 303-297-4332.  The examiner can normally be reached on Monday-Friday 8:00am - 4:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM WAI YIN KWAN/Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121